J-S25027-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 BLAKE SMITH                             :
                                         :
                   Appellant             :   No. 1564 WDA 2017

              Appeal from the PCRA Order October 12, 2017
            In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0004823-2006,
                                       CP-02-CR-0010926-2005,
                                       CP-02-CR-0017785-2005


BEFORE: GANTMAN, P.J., PANELLA, J., and OTT, J.

JUDGMENT ORDER BY PANELLA, J.:                   FILED AUGUST 30, 2018

     Blake Smith appeals pro se from the order entered in the Allegheny

County Court of Common Pleas, denying as untimely his third petition filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

9546. We affirm.

     The relevant facts and procedural history of this case are as follows.

Appellant entered a guilty plea to one count of rape, two counts each of

robbery, burglary, and criminal attempt to commit homicide, and three counts

of aggravated assault. The court sentenced Appellant to an aggregate 30-60

years’ incarceration on February 14, 2007. This Court affirmed his judgment

of sentence, and the Pennsylvania Supreme Court denied his petition for

allowance of appeal on April 22, 2009.
J-S25027-18



      Thereafter, Appellant filed a timely PCRA petition, alleging the court

imposed an illegal sentence by failing to merge one of his aggravated assault

convictions with his conviction for attempted homicide of the same victim. The

PCRA court granted relief, and ultimately resentenced Appellant to an

aggregate 25-50 years’ incarceration. Appellant appealed, and challenged the

discretionary aspects of his sentence. This Court affirmed the judgment of

sentence, and the Pennsylvania Supreme Court denied allowance of appeal on

November 7, 2013.

      Appellant filed a second PCRA petition, as well as a petition for writ of

habeas corpus on October 19, 2014. The PCRA court issued notice of its

intention to dismiss pursuant to Pa.R.Crim.P. 907, and subsequently

dismissed his petition.

      Appellant then filed the petition at issue here, styled as “Defendant’s

Petition to Dismiss Case/Cause of Action for Lack of Subject Matter Jurisdiction

and Writ of Habeas Corpus Ad Subjiciendum,” on August 17, 2017. The PCRA

court issued Rule 907 notice, and dismissed the petition. Appellant timely filed

a notice of appeal. The PCRA court ordered Appellant to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b);

instead, Appellant filed a 16-page document with hundreds of questions

challenging issues relating, of all things, to civil procedure. This appeal is now

before us.

      We have routinely held that “any petition filed after the judgment of

sentence becomes final will be treated as a PCRA petition.” Commonwealth

                                      -2-
J-S25027-18



v. Jackson, 30 A.3d 516, 521 (Pa. Super. 2011) (citation omitted). Thus, the

PCRA court properly considered Appellant’s filing a PCRA petition. However,

before we may consider the merits of Appellant’s claims, we must first

consider the timeliness of his PCRA petition. See Commonwealth v. Miller,

102 A.3d 988, 992 (Pa. Super. 2014).

      A PCRA petition, including a second or subsequent one, must be
      filed within one year of the date the petitioner’s judgment of
      sentence becomes final, unless he pleads and proves one of the
      three exceptions outlined in 42 Pa.C.S.[A.] § 9545(b)(1). A
      judgment becomes final at the conclusion of direct review by this
      Court or the United States Supreme Court, or at the expiration of
      the time for seeking such review. 42 Pa.C.S.[A.] § 9545(b)(3).
      The PCRA’s timeliness requirements are jurisdictional; therefore,
      a court may not address the merits of the issues raised if the
      petition was not timely filed. The timeliness requirements apply to
      all PCRA petitions, regardless of the nature of the individual claims
      raised therein. The PCRA squarely places upon the petitioner the
      burden of proving an untimely petition fits within one of the three
      exceptions.

Commonwealth v. Jones, 54 A.3d 14, 16-17 (Pa. 2012) (some internal

citations and footnote omitted).

      [A] successful first PCRA petition does not ‘reset the clock’ for the
      calculation of the finality of the judgment of sentence for purposes
      of the PCRA where the relief granted in the first petition neither
      restored a petitioner’s direct appeal rights nor disturbed his
      conviction, but, rather, affected his sentence only.

Commonwealth v. McKeever, 947 A.2d 782, 785 (Pa. Super. 2008).

      Appellant was resentenced after a successful first PCRA petition. Though

Appellant’s new sentence did not “reset the clock” for any claims unrelated to

the resentencing, his judgment of sentence related to resentencing claims

became final on February 5, 2014. Appellant filed his current petition on


                                      -3-
J-S25027-18



August 17, 2017. Thus, even if all of Appellant’s current claims relate to his

resentencing, they are nevertheless untimely. Consequently, the PCRA court

lacked jurisdiction to review Appellant’s petition unless he was able to

successfully plead and prove one of the statutory exceptions to the PCRA’s

time-bar. See 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). And a petitioner asserting

one of these exceptions must file a petition within 60 days of the date the

claim could have first been presented. See 42 Pa.C.S.A. § 9545(b)(2).

       In his petition, Appellant appears to challenge the validity of the

Pennsylvania Constitution, and the trial court’s subject matter jurisdiction over

his guilty plea. He cites primarily to outdated law from other jurisdictions for

his unusual propositions. Unfortunately, none of the arguments in his petition

may be construed as exceptions to the PCRA’s time-bar.1 Appellant has thus

failed to successfully plead any of the exceptions to the PCRA’s time-bar.

Accordingly, we affirm the PCRA court’s order denying Appellant’s petition.

       Order affirmed.




____________________________________________


1 We also note the woeful inadequacies of Appellant’s brief, in violation of
Pa.R.A.P. 2111(a). He raises numerous theological arguments, and presents
theories on the meaning of “citizenship,” and cites almost exclusively to
Biblical passages. Appellant’s Brief at 24 (unpaginated).

                                           -4-
J-S25027-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/30/2018




                          -5-